Exhibit 99.1 Subsea 7 S.A. Share buyback Luxembourg – June 17, 2011 - Subsea 7 S.A. (Oslo Børs: SUBC) (the “Company”). On June 16, 2011 the Company purchased 230,000 of its shares at an average price of NOK 132.42 per share. This represents approximately 0.07% of the Company’s issued share capital. The shares were purchased in accordance with the Company’s share repurchase programme previously announced on June 15, 2011. The shares have been acquired on the Oslo Børs according to the authority granted by the Board. As at June 17, 2011, Subsea 7 S.A. held indirectly 8,474,781 treasury shares representing 2.41% of the total number of issued shares. In addition, 583,000 shares were held in an employee benefit trust to support the 2009 Long-Term Incentive Plan and a further 1,612,140 shares were held in a separate employee benefit trust to support the restricted stock award plan. The number of total shares in issue, including treasury shares, of 351,793,731 shares remains unchanged. ***** Subsea 7 S.A. is a seabed-to-surface engineering, construction and services contractor to the offshore energy industry worldwide.
